Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended on 1/4/2021 claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	The examiner suggests applicant to request an interview to discuss potential distinguishable subject matter in view of the newly applied prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6 and 9-20 are rejected under 35 U.S.C. 102 as being anticipated by KLEPPE et al. (US 2016/0314784).
Regarding claim 1, KLEPPE discloses, a system, method and product on a storage medium, the system comprising:
O	a memory that stores computer executable components, a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise:
SEE Figs. 1-8, 0068-3
an information gain component that, estimates a first information gain indicative of a first amount of change in entropy associated with employing an open-ended question (0075, 0086, triggered by Speech), in response to first dialogue data of an information system and 

estimates a second information gain indicative of a second amount of change in the entropy associated with employing a closed-ended question in response to the first dialogue data, and

in response to the first information gain being greater than the second information gain, selects the open-ended question (STEP S18) for presentation by the information system 
And
in response to the second information gain being greater than the first information gain, selects the closed-ended question (STEP S18), for presentation by the information system in response to the first dialogue data.

Note, Next Question selection between Open and Closed, questions, based, Entropy or a gain component, determining information value, based on profile certainty between, at least, most dominant and second-most, dominant profile.
SEE STYLE
[0098] In step S18, the information entropy of a set of possible next (open and/or closed) questions is determined by an optimizer 26, preferably based on the information value that is expected to be present in the answer to the question. The optimizer 26 selects the optimal next (obtrusive) question to ask to increase the profile certainty in order to further distinguish between the most dominant and second-most dominant profile. This is preferably done using a style-distinguishing lookup table. An example of such a table is shown below as Table 2, e.g. stored in a style-distinguishing database 188. Table 2 illustrates fragments of a style distinguishing lookup table (illustrating step S18 the method shown in FIG. 4), used to determine the information entropy (right column) of a set of possible next questions (middle column).


Note, Entropy applied to, select next questions with the highest Entropy

determining the information entropy of one or more possible next questions which may be used for interrogating the person and for selecting the possible next question providing the highest information entropy. Thus, the next question(s) to be used is (are) actively selected in order to obtain as much information as possible that is useful in determining the person's cognitive style. This selection of the next question(s) generally depends on the previously asked questions and thus represents a continuously adaptive and learning system.

Note details of information gain and machine learning
SEE 0132-

Regarding claim 2, KLEPPE is deemed to meet as claimed, wherein the close-ended question is associated with a binary response and the open-ended question is associated with a non-binary response.
SEE 0075, Yes/No are binary responses, while Speech is a non-binary response, are associated, with the Open and closed ended questions adapted to switch between open and closed ended questions, based on entropy information gain (@ S18), based on as taught in 0098.

[0075] Preferably, open ended questions are asked by the interrogator 125 to the person so that the person needs to answer the questions by using natural speech including not only a single word like "yes" or "no". 

Note Binary means 2 (such as 1/0), response include, 2 possible responses, met by (Yes and No)

And 0076, Non-binary responses (see evaluate Speech)

[0076] In other embodiments of the input interface not including an interrogator the person is not asked certain questions by the system, but the system simply records any speech by the person, e.g. from a talk with a visitor, a care provider or any other person, and evaluates said speech.


Regarding claim 3, KLEPPE is deemed to meet as claimed wherein the information gain component estimates features associated with the first dialogue data and determines at least one of the first information gain or the second information gain based on the features associated with the first dialogue data
SEE Speech and 0046
SEE “person's cognitive style” or features (Style)
Also see 0080, such as: “my doctor vs. the doctor”, associated with a LoC (Locus of Control), higher or lower LoCs.
SEE LoC (0043, 0081, 0092, from Video), including Features with gestures, while intense gestures are made more frequently, including despair 
SEE Table 1 @ page 6 after 0095, see Styles or features associated with dialog (or speech), including Fighter, Analyst, Optimistic, Sensitive, etc…., traits (met by, cognitive styles) or Features associated with dialog (speech responses), associated with the open or closed ended questions and next selections, based on gain.

Regarding claim 4 KLEPPE is deemed to meet as claimed wherein, the computer executable components further comprise:
a natural language processing component that extracts the first dialogue data from the information system via natural language processing
See Speech and abstract, 0005, 0011-, 0023, 0025- and Natural Language Processor or elements, And 0045.

Regarding claims 5-6 KLEPPE is deemed to meet as claimed wherein, wherein the natural language processing component generates accuracy data, that estimates accuracy of the natural language processing (claim 5) and wherein the information gain component modifies at least one of the first information gain or the second information gain data based on the accuracy data (claim 6).
Note above, processes the SPEECH, generates results including, accuracy data, that estimates accuracy with respect to the input (speech), that is applied to, the information gain component modifies at least one of the first information gain or the second information gain data based on the accuracy data.
SEE 0005 CERTAIN, 0076 AND 0089 (MINIMIZE UNCERTAINTY), 0093-, 0097, 0098, 0100, 0108-0109, 0112, 0114-, ETC……, BASED ON, THE NPL OF SPEECH…..


SEE Machine Learning (0053, 0111, w/system suggested, suggestions), associated with Determining personality Styles.
0114, 0129- note, a Machine Learning Model w/a neural network.
Claims 12-20, and claims 10-11 are deemed analyzed and discussed with respect to the claims above, wherein gain is modified based on the estimated interactive cost, is based on the user, via, a device.
SEE certainty (0049-0050, 0076, 0077, 0086 costly, time, 0089- ) and 0161, 0165


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KLEPPE et al. (US 2016/0314784), as applied, and further in view of Perez et al. (US 2017/0316777).
Regarding claims 7-8, KLEPPE, fails to address, Perez is deemed to teach the difference and render obvious, as claimed, wherein the computer executable components further comprise: 
a simulation component that generates simulation data that estimates performance of the information system based on a set of model parameters for the information system (claim 7) and wherein the information gain component modifies one of the first or second, information gains, based on the simulation data

SEE Perez, 0044, 0071 AND 0071
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify KLEPPE, as applied, in view of Perez, as claimed, to, "utilize, a simulation component that generates 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/     Primary Examiner, Art Unit 2158